Order entered September 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00485-CR

                         AREON TREVON MCDADE, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-35368-N

                                         ORDER
       Before the Court is appellant’s September 9, 2019 motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

October 24, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE